Exhibit 2.1 AGREEMENT AND PLAN OF MERGER By and between CENTERSTATE BANKS, INC.andCOMMUNITY BANK OF SOUTH FLORIDA, INC. Dated as of October 5, 2015 Table of Contents (continued) Page ARTICLE I THE MERGER 1 The Merger 1 Effective Time 1 Effects of the Merger. 2 Conversion of Stock 2 Stock Options 5 Incorporation Documents and Bylaws of the Surviving Company 6 Directors and Officers 6 The Bank Merger 6 ARTICLE II DELIVERY OF MERGER CONSIDERATION 7 Exchange Agent 7 Delivery of Merger Consideration. 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF CBKS 9 Organization, Standing and Power. 9 Capitalization. 10 Authority; No Violation. 11 Consents and Approvals. 12 Reports 12 Financial Statements 13 Absence of Changes 14 Compliance with Applicable Law 15 Material Contracts; Defaults 16 State Takeover Laws 16 CBKS Benefit Plans 17 Approvals 19 CBKS Information 19 Litigation 20 Labor Matters 20 Environmental Matters 21 Loan Matters 22 Intellectual Property 23 Transactions with Affiliates 24 Derivative Instruments and Transactions 24 Trust Busines 24 Taxes 24 Community Reinvestment Act Compliance 26 Insurance 26 Title 26 Investment Portfolio 27 Books and Records. 27 Indemnification 27 i Table of Contents (continued) Page Broker’s Fees 27 No Other Representations 27 Representations Not Misleading 27 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CENTERSTATE 28 Organization, Standing and Power 28 Capitalization 28 Authority; No Violation. 29 Consents and Approvals. 29 Reports 30 Financial Statements 30 Absence of Changes 31 Compliance with Applicable Law. 32 Approvals 32 CenterState Information 32 Litigation 33 Broker’s Fees. 33 No Financing 35 No Other Representations 35 Representations Not Misleading 35 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 35 Conduct of CBKS Business Prior to the Effective Time 35 CBKS Forbearances 35 Conduct of CenterState Business Prior to the Effective Time 39 CenterState Forbearances 39 ARTICLE VI ADDITIONAL AGREEMENTS 40 Regulatory Matters 40 Access to Information; Current Information 42 Shareholder Meeting 43 Notification of Certain Matter 43 Employee Matters 44 Indemnification; Directors’ and Officers’ Insurance 46 No Solicitation. 48 Correction of Information 50 System Integration. 50 Coordination; Integration 50 Non-Competition and Non-Disclosure Agreement 50 Claims Letters 51 Failure to Fulfill Conditions 51 Nasdaq Listing. 51 Notification of Certain Matters 51 Tax Treatment. 51 ii Table of Contents (continued) Page ARTICLE VII CONDITIONS PRECEDENT 52 Conditions to Each Party’s Obligations 52 Conditions to Obligations of CenterState 53 Conditions to Obligations of CBKS 54 ARTICLE VIII TERMINATION AND AMENDMENT 55 Termination 55 Effect of Termination 57 Fees and Expenses. 57 Termination Fees. 58 Amendment 58 Extension; Waiver 59 ARTICLE IX MISCELLANEOUS PROVISIONS 59 Closing. 59 Nonsurvival of Representations, Warranties and Agreements. 59 Notices 59 Interpretation 60 Counterparts 61 Entire Agreement 61 Governing Law. 61 Publicity 61 Assignment; Third Party Beneficiaries 62 Specific Performance; Time of the Essence 62 Disclosure Schedule 62 Exhibit A – Form of Shareholder Voting Agreement Exhibit B – Form of Bank Plan of Merger and Merger Agreement Exhibit C – Form of Director Non-Competition and Non-Disclosure Agreement Exhibit D – Form of Claims Letter iii INDEX OF DEFINED TERMS Definition Section Acquisition Proposal 6.7(e) Action Agreement Preamble Articles of Merger Average Closing Price 8.1(a) (viii) Average VWAP 8.1 (a)(viii) Bank Merger Bank Merger Agreement Bankruptcy and Equity Exception 3.3(a) BHC Act 3.8(a) Board Confidential Matters 6.2(d) Book-Entry Shares 1.4(g) Business Day Cancelled Shares 1.4(d) Cash Election Share 1.4(c) Cash Share Limitation 1.4(c) CBKS Preamble CBKS Benefit Plans 6.5(e) CBKS Board Confidential Matters 6.2(d) CBKS Board Recommendation CBKS Bylaws 3.1(b) CBKS Charter 3.1(b) CBKS Common Stock 1.4(b) CBKS Confidential Information 6.7(a) CBKS Disclosure Schedule CBKS Financial Statements 3.6(a) CBKS Individuals 6.7(a) CBKS Insurance Policies CBKS Material Contract 3.9(a) CBKS Regulatory Agreement 3.8(b) CBKS Representatives 6.7(a) CBKS Shareholder Approval 3.3(a) CBKS Shareholder Meeting CBKS Shareholder Meeting Notice Date CBKS Stock Option 1.5(a) CBKS Stock Plans 1.5(a) CBKS Termination Fee 8.4(a) CBKS Trust I 3.1(d) CBKS Trust II 3.1(e) CenterState Preamble CenterState Bank of Florida, N.A. CenterState Bylaws 4.3(c) CenterState Charter 4.3(c) iv CenterState Common Stock 1.4(a) CenterState Disclosure Schedule CenterState Ratio 8.1(a)(viii) CenterState Regulatory Agreement 4.8(b) CenterState SEC Reports 4.5(b) CenterState Termination Fee 8.4(c) Certificate 1.4(g) Change in Recommendation 6.7(c) Claim 6.6(a) Closing Closing Date Code 2.2(d) Community Bank Confidentiality Agreement 6.2(d) Covered Employees 6.5(a) D&O Insurance 6.6(c) Declarations of Trust 3.3(b) Derivative Transaction 3.20(b) Determination Date 8.1(a)(viii) Determination Period 8.1(a) Disclosure Schedule Dissenting Shares 1.4(e) DPC Common Shares 1.4(d) Effective Time Election Deadline 1.4(c) Election Form 1.4(c) Environmental Law 3.16(b) Environmental Survey 6.15(a) EPCRS 3.11(b) ERISA 3.11(a) ERISA Affiliate 3.11(d) Exchange Act 3.5(b) Exchange Agent Exchange Agent Agreement Exchange Fund FBCA FDIC FHLB 3.2(c) Final Index Price 8.1(a)(viii) FOFR FRB GAAP 3.1(c) FBCA Governmental Entity Hazardous Substance 3.16(c) Indemnified Parties 6.6(a) v Indentures 3.3(b) Index Group 8.1(a)(viii) Index Price 8.1(a)(viii) Index Ratio 8.1(c)(viii) Initial Index Price 8.1(a)(viii) Intellectual Property 3.18(b) IRS 3.11(a) Keefe Bruyette Letter of Transmittal 2.2(a) Liens 3.2(c) Material Defect 6.15(d) Material Defect Notice 6.15(b) Material Adverse Effect 3.7(a) Materially Burdensome Regulatory Condition 6.1(f) Maximum D&O Tail Premium 6.6(c) Merger Recitals Merger Consideration 1.4(g) Nasdaq Party or Parties Preamble PBGC 3.11(e) Permits 3.8(b) Per Share Cash Consideration 1.4(c) Per Share Stock Consideration 1.4(c) Person 3.2(c) Potential Cash Payment 1.4(c) Previously Disclosed Property Examination 6.15(a) Proxy Statement Real Property 6.15(a) Regulatory Approvals Requisite Regulatory Approvals 7.1(e) Rights 3.2(a) Sarbanes-Oxley Act 4.5(b) SEC Securities Act 3.2(a) SRO Starting Price 8.1(a) Statutory Trust Act 3.1(d) Subsidiary 3.1(c) SunTrust Superior Proposal 6.7(e) Surviving Bank Surviving Company Recitals Tax Opinion 7.1(f) Taxes 3.22(j) vi Tax Opinion 7.1(f) Tax Returns 3.22(k) Total Cash Amount 1.4(c) Trading Day 8.1(viii) Trust Account Common Shares 1.4(d) Voting Agreement Recitals Voting Debt 3.2(a) VWAP 8.1(viii) vii AGREEMENT AND PLAN OF MERGER
